Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Response to Amendment
This communication is in response to the amendment filed on 1/18/2022 for the application No.  16/694,365. Claims 42-61 are currently pending and have been examined. Claims 42-61 have been rejected as follow,

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 42-61 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 42-61 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. According to the amended claims, Examiner’s  analysis is re-evaluated below in all the claims.
Claim 52: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
 “selection of the document, …, 
The “selecting” limitations, as drafted, is a process that, under its broadest reasonable interpretation covers  selecting digital content  to integrate in an audio request. 
These performance of the limitations are similar to  certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for presenting an integrating content.  Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as,
“receiving, …, an audio request for a document for presentation via the client device, the document including audio content and an encoding that specifies a content item spot; transmitting, … the document; receiving.., a request for one or more content items to insert at a start time corresponding to the content item spot wherein the second request is generated … after an initiation of playback of the document; providing, …, the content item for insertion in the content item spot at the start time for presentation along with the document comprising audio”. These are limitations toward accessing or receiving data (gathering data). They represent insignificant extra solution activity. See MPEP 2106.05 (g). Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
The Examiner analyses other additional elements in the claim  in view of the instant disclosure:  
by one or more servers having one or more processors”, from the instant specification,
“..video content servers (e.g., Webcasting servers, podcasting servers, video streaming servers, video download Websites, etc.) 150, via network(s) 160 such as the Internet for example, and video phone service providers 170 via network(s) 160 such as the Public Switched Telephone Network ("PSTN") and the Internet for example…”, paragraph 41 and “…The offline content provider 332 may provide information about ad spots in an upcoming publication, and perhaps information about the publication ( e.g., the content or topics or concepts of the content), to the ad server 310. In response, the ad server 310 may provide a set of ads relevant the content of the publication for at least some of the ad spots…”, paragraph 47. 
“…The one or more processors 1210 may execute machine-executable instructions (e.g.,
C or C++ running on the Solaris operating system available from Sun Microsystems Inc. of Palo
Alto, Calif or the Linux operating system widely available from a number of vendors such as
Red Hat, Inc. of Durham, N.C.) to perform one or more aspects of the present invention. At least
a portion of the machine executable instructions may be stored (temporarily or more
permanently) on the one or more storage devices 1220 and/or may be received from an external source via one or more input interface units 1230…”, paragraph 85.
A  client device  seems is not part of the current method. It is a tangential device. 
“the           document …, wherein the document comprises:
 	audio content and
 	an encoding that specifies a content item spot and instructions for   generating a second request”. It seems that the document is just software.



The combination of these additional elements is no more than mere instructions to apply the exception. 
Even in combination, of the mentioned additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim,
“by one or more servers having one or more processors”,  “the           document …, wherein the document comprises: audio content and an encoding that specifies a content item spot and instructions for   generating a second request”, amount to no more than mere instructions to apply the exception. Mere instructions to apply an exception using generic computer components, cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Here, the  limitations: “by one or more servers having one or more processors”,  “the           document …, wherein the document comprises: audio content and an encoding that specifies a content item spot and instructions for   generating a second request”, were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.

 “receiving, …, an audio request for a document for presentation via the client device, the document including audio content and an encoding that specifies a content item spot; transmitting, … the document; receiving.., a request for one or more content items to insert at a start time corresponding to the content item spot wherein the second request is generated … after an initiation of playback of the document; providing, …, the content item for insertion in the content item spot at the start time for presentation along with the document comprising audio”. These are limitations toward accessing or receiving data (gathering data). Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Further, the instant specification does not provide any indication that the elements 
“by one or more servers having one or more processors; “the       document …, wherein the document comprises: audio content and 	an encoding that specifies a content item spot and instructions for   generating a second request”., are anything other than a generic computer component, and the buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);  and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, court decisions cited in MPEP 2106.05(d)(II) indicate that merely computer receives and sends ‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the “by one or more servers having one or more processors; “the       document …, wherein the document comprises: audio content and 	an encoding that specifies a content item spot and instructions for   generating a second request”.,, limitations (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Claim 42: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes.  Because the same reasons analyzed above.
Step 2A - Prong 2: Integrated into a Practical Application? No.  See the same reasons analyzed above.
Step 2B : claim provides an inventive concept? No. Because the same reasons analyzed above. The claim is ineligible.
Dependent claims  43- 51 and 53-61, the claims recite elements such as  
“content item comprises audio”; “content item spot”; “the duration determined based on the content item spot”; “stop time”; “start time”; “streaming content”; ”relevancy information”; “plurality of segments”; “cumulative length of a plurality of content item spot locations of the document”; These elements do not integrate the system of organizing human activity into a practical application. The claims  are ineligible.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 42-49 and 52-59 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by PG. Pub. No.  20020053078 (Holtz).

As to claims 52 and 42, Holtz discloses a method of integrating digital content (Fig. 1 and associated disclosure), comprising:
 a) receiving, by one or more servers having one or more processors, from a client device (Fig. 1 element 120), a first request for a document for presentation via the client device, 
(“…A user can operate the client to display and interact with the media production, or select various options to customize the transmission or request a standard program. Alternatively, the user can establish a template to generate the media production automatically based on personal preferences. …”, abstract.
 broadcast criteria include target audience, media content, time spot, duration of the advertisement, time of transmission, and the like…”, paragraph 28.
“Each enhanced media server 115a-115b is also connected to other supporting system components (i.e., a streaming server 125, IM server 130, media encoding system 140, etc.), as discussed in reference to FIG. 1.”, paragraph 76.
“[…In an embodiment, the advertisements residing on national advertisement servers 235a-235b are served in open advertising spots to the local enhanced media clients 120a-120b. Open advertising spots are defined by locations or time slots which are not sold locally by show, show segment, topic, or the like. Priorities can be set to determine local versus national, along with cost per thousand (CPM) downloads….”, paragraph 77
“[0224] The method and system of the present invention can be used to allow a broadcaster or other media hosting facility to automatically link advertisements to a specific show or show element by time, duration or topic. Referring back to FIG. 1, a video director or editor can use media production system 145 or media encoding system 140 to add advertisements to a media production. Advertisements include video or audio commercials; dynamic or static banners; sponsorship advertisements; pre-roll advertisements; active or passive advertisements; email correspondence, and the like forms of media and multimedia promotions”, paragraph 224. 
See also, “[0087] The advertiser would purchase advertisement spots based on the provisioning of each advertisement. The present invention includes methodologies for each advertisement linked to segments provided by the hosting facility to the online users. Thus the advertiser only pays for advertisements that a enhanced media server 115 sends to a specific user.”, paragraph 87.
“…Advertisement server 135 provides advertisements (such as, commercials in audio or video format, banners, active media, and the like) that are integrated into a media stream (e.g., video segment) requested by an online use. As described in detail below, advertisements can be requested by any of the other system components and integrated into a media stream at any point in the media production process” , paragraph 69); 

c) transmitting, by the one or more servers responsive to the first request and selection of the document, the document to the client device 
(“…The media production would be fragmented such that a portion of the media production could be sent downstream [transmitting] to enhanced media client 120 to be buffered for playout. As the buffer is emptied for display, an additional media stream would be sent to the buffer such that the enhanced media client 120 could create a seamless or near seamless display…”, paragraph 67.
“… For instance, conventional streaming approaches require clients to load, buffer and stream segments of a media production. For example, a news-broadcasting server would stream each news story separately or the server would divide the news story into sections to send each section separately. The client would receive and buffer each segmented media stream prior to displaying the video segment on the client browser. The client would then receive and buffer the next segment prior to displaying that segment  [Examiner interprets as subsequent to initiation of playback of the document]. The process is repeated until the entire production has been displayed. This conventional approach causes delays and creates a disjointed presentation of the media production. Note, however, that although it is not preferred, this conventional approach can be used to implement the present invention…”, paragraph 215.
0217] 2.4. Automatic Record and Playback [0218] In an embodiment, enhanced media server 115 also includes a time shifting apparatus that automatically records
and plays back shows at programmable or user-designated time slots. In an embodiment, the playback includes a built-in news cut-in to provide updated information or breaking news, if such information is available at the time of the re-broadcast. The built-in news cut-in can be implemented by inserting a live segment at the beginning of a step-marked frame (time stamped during the recording) of any segment. Enhanced media server 115 can route the advertisements or other data originally linked to the segments, or enhanced”, paragraphs 217 and 218),

wherein the document comprises: 
audio content 
( “…[0225] Video or audio commercials can be integrated into a media stream such that the commercial feed can be presented to the user while the user views the media 

an encoding that specifies a content item spot and instructions for generating a
second request
(“[0063] Enhanced media server 115 is connected to a streaming server 125, information management (IM) server 130 and advertisement server 135. Streaming server 125 supports live and on-demand streaming functionality of system 100. Streaming server 125 transmits media streams by interacting with media encoding system 140, media production system 145, media production information management system (IMS) 150, extended-media encoding system 155 and extended-media IMS 160. …. The media streams can either be continuous as represented by a complete show broadcast over the airwaves, or modified according to the interests of the user of enhanced media client 120, paragraph 63.
“0068] IM server 130 is an indexing system that enables the other system components to query system 100 for data and metadata. [Examiner interprets as encoding that specifies a content item spot] For example, enhanced media server 115 is operable to query IM server 130 for the location or filename of a specific video segment. The query results from IM server 130 are communicated to streaming server 125 which, in turn, locates the requested video segment for transmission to the requesting client….”paragraph 68.
“[0070] Enhanced media server 115 commands and controls the operational capabilities of system 100. As a result, enhanced media server 115 functions as a portal to process or service requests for media produced or archived within system 100. Enhanced media server 115 also implements policies and rules[Examiner interprets as encoding that specifies a content item spot] …”, paragraph 70.

Further Holtz discloses encode instructions to start stream data, stream stop, identify a distinct show,  distinct segment, etc., “…FIG. 8 illustrates an embodiment of a configuration GUI 800 that can be used to set the searchable properties of each encode object icon 406t. In this embodiment, start stream object 802, data object 804 and stream stop object 806 are three types of encode object icons 406t that can be used. Start stream object 802 initializes the encoding system and starts the encoding process. In comparison with encode mark 406e, start stream object 802 instructs the encoding system to start the encoding process to identify a distinct show [Examiner interprets as instructions for generating a second request], whereas encode mark 406e instructs the encoding system to designate a portion of the media stream as a distinct segment[Examiner interprets as instructions for generating a second request]. The metadata contained in start stream object 802 is used to provide a catalog of available shows, and the metadata in encode mark 406e is used to provide a catalog of available show segments [Examiner interprets as instructions for generating a second request”, paragraph 175.
Next, Holtz teaches encode instructions which contains,  “[0178] The encoding start and stop times can be manually entered into GUI 800 or automatically updated upon placement of start stream object 802, data object 804 or stop stream object 806 onto control line 404p. GUI 800 also permits one to designate a show identifier, show name or description for the production. Other properties include the scheduled or projected air date and air time for the production….”, paragraph 178.

Furthermore, Holtz teaches instructions for generating a second request when Holtz teaches “the user can stipulate the duration of the entire transmission, or specify the time to start or stop the transmission. The requested segments can be downloaded, streamed or saved to the client”, paragraph 26;  “…the system and method of the present invention actually provides multiple files in the requested order to be played in a seamless or near seamless manner. This is achieved by the development of a video fragmentation technique, discussed in detail below in reference to FIG. 10. In other words, enhanced media server 115 would query streaming server 125 to assemble an entire media production based on the segments requested by enhanced media client 120. …”, paragraph 67; “…0112] Enhanced media server 115 assembles these segments and orders them according to the program specifications. Upon completion of the advertisements, the user begins receiving the customized program, which is made up of segments and additional advertisements….”, paragraph 112; “…The client would then receive and buffer the next segment prior to displaying that segment. The process is repeated until the entire production has been displayed…”, paragraph 215);

d)  receiving, by the one or more servers from the client device, a second request based
based at least in part on the encoding,  the second request being for one or more content items corresponding to  a start time the content item spot
, media content, time spot, duration of the advertisement, time of transmission, and the like. ..”, paragraph 28.
“…Advertisement server 135 provides advertisements (such as, commercials in audio or video format, banners, active media, and the like) that are integrated into a media stream (e.g., video segment) requested by an online use. As described in detail below, advertisements can be requested by any of the other system components and integrated into a media stream at any point in the media production process” , paragraph 69. 
 “…[0178] The encoding start and stop times can be manually entered into GUI 800 or automatically updated upon placement of start stream object 802, data object 804 or stop stream object 806 onto control line 404p. GUI 800 also permits one to designate a show identifier, show name or description for the production. Other properties include the scheduled or projected air date and air time for the production. ..”, paragraphs 178 and 181.
“… For instance, conventional streaming approaches require clients to load, buffer and stream segments of a media production. For example, a news-broadcasting server would stream each news story separately or the server would divide the news story into sections to send each section separately. The client would receive and buffer each segmented media stream prior to displaying the video segment on the client browser. The client would then receive and buffer the next segment prior to displaying that segment  [Examiner interprets as subsequent to initiation of playback of the document]. The process is repeated until the entire production has been displayed. This conventional approach causes delays and creates a disjointed this conventional approach can be used to implement the present invention…”, paragraph 215.
 “…[0225] Video or audio commercials can be integrated into a media stream such that the commercial feed can be presented to the user while the user views the media production. For example, the commercial feed can be presented after one or more news stories, at the beginning of the media production, at the end, between scenes within a video production, or at any other place designated by the video director”, paragraph 225.
See also, “[0114] The control flow of flowchart 1500 begins at step 1501 and passes immediately to step 1502. At step 1502, a user operates an enhanced media client 120 to gain access to a web site hosted by enhanced media server 115. Enhanced media server 115 delivers a web page (not shown) that provides various data disseminated by the hosting facility. In an embodiment, an icon resides on the web page that allows the user to request a media production…”, paragraph 114.
“…The first time a user sends a request for a media production (or if specified in the user profile), the control flow passes to step 1506. At step 1506, enhanced media server 115 prepares a standard viewer [Examiner interprets as first request]…”, paragraph 115.
“…[0116] If, however, the user has established a profile for customized programming, the control flow would pass from step 1504 to step 1508 [Examiner interprets as second request]…”,. At step 1508, enhanced media server 115 prepares a customized viewer (such as, media viewer 1102)… The user can specify other parameters, such as 
Next, “…[0116] If, however, the user has established a profile for customized programming, the control flow would pass from step 1504 to step 1508 [Examiner interprets as second request]…”,. At step 1508, enhanced media server 115 prepares a customized viewer (such as, media viewer 1102)… The user can specify other parameters, such as the duration of a customized program, start or end time, geographic source of the content, and the like…”, paragraphs 116 and 117;

See also paragraphs “…As a video show is being transmitted over communication infrastructure 110, the advertisements are streamed at specified intervals and
durations with the video show…”,  paragraph 228; “…AD server 135 to multiplex the advertisements with a media production…”, paragraph 229 and  “…245] Account manager 1410 manages invoicing, collections and account monitoring and record-keeping functions. In an embodiment, account manager 1410 can be configured to log, read, archive, or format data for customized reports by specific advertisement, advertisement firm, advertised customer, and exposure comparisons against selected advertisements, topics, show schedules, and the like….”, paragraph 245.
“…wherein said advertisement is selected according to a metric associated with the end-user…”, claim 8. See also paragraph 239); 


(“…Upon completion of the advertisements, the user begins receiving the customized program, which is made up of segments and additional advertisements….”, paragraph 112.
“… For instance, conventional streaming approaches require clients to load, buffer and stream segments of a media production. For example, a news-broadcasting server would stream each news story separately or the server would divide the news story into sections to send each section separately  [Examiner interprets as to cause the client device to insert the content item]. The client would receive and buffer each segmented media stream prior to displaying the video segment on the client browser. The client would then receive and buffer the next segment prior to displaying that segment. The process is repeated until the entire production has been displayed. This conventional approach causes delays and creates a disjointed presentation of the media production. Note, however, that although it is not preferred, this conventional approach can be used to implement the present invention…”, paragraph 215.
“… As would be apparent to one skilled in the relevant art(s), other methodologies or techniques can be implemented to edit a media production and insert additional elements. For example, in lieu of cutting any portion of a video segment, the editor or director could shift the start or stop time for the respective element to make room for a new element (e.g., commercial) on the timeline. Additionally, the editor or director could adjust the properties defined by encode object 910”, paragraph 188).
As to claims 53, 54, 55, 43, 44 and 45, Holtz discloses

the encoding comprises executable code
(“0068] IM server 130 is an indexing system that enables the other system components to query system 100 for data and metadata. For example, enhanced media server 115 is operable to query IM server 130 for the location or filename of a specific video segment. The query results from IM server 130 are communicated to streaming server 125 which, in turn, locates the requested video segment for transmission to the requesting client….”paragraph 68.
“[0070] Enhanced media server 115 commands and controls the operational capabilities of system 100. As a result, enhanced media server 115 functions as a portal to process or service requests for media produced or archived within system 100. Enhanced media server 115 also implements policies and rules…”, paragraph 70.

 See also, “…For example, a broadcaster can set prices based on a target audience, media content, time spot, duration of the advertisement, time of transmission, or other over-the-air broadcast criteria. ..”, paragraph 23);
 wherein the content item spot specifies a duration  (paragraph 23);
wherein the executable code is configured to initiate content arbitration for determining to provide the content item to the client device 
(“0312] 3.1. Local Distribution
[0313] In an embodiment, a local distribution scheme is used to manage advertisements [Examiner interprets as content arbitration for determining…] At the local level, the advertising spots are sold and linked to media productions by the local media host. As such in an embodiment, enhanced media server 115 is a local Internet portal for targeted local and national advertisements. Specifically, the local host is responsible for the sale of advertising space to the local market….”, paragraph 
 “[0318] Under the national level protocol, in an embodiment, a local broadcaster manages the sale of advertising space to the local market. However, a national service provider (typically, an ISP or information service provider, such as AOL, Music Publishers, Yahoo, MSN, or the like, as discussed above) would operate managing server 215 (shown in FIG. 2) to promote a network …”, paragraph 318. 
“…The local host would integrate advertisements from a national sponsor and route it to the downstream [Examiner interprets as content arbitration for determining…] user's enhanced media client 120….”, paragraph 319);
determining a duration based on the content item spot
(“…Open advertising spots are defined by locations or time slots [Examiner interprets as determining a duration based on the content item] which are not sold locally by show, show segment, topic, or the like. Priorities can be set …”, paragraph 77. 
“…the prices are based on the duration of an advertisement. For example, a thirty-second time slot can be used to determine the base price for a video advertisement…”, paragraph 235. See also paragraphs 23 and  242);
and selecting the content item corresponding to the duration determined based on the content item spot
([0242] Another type of collected data includes timing, duration, or both of the advertisement that is being served. Duration includes time length (in the case of video, fifteen or thirty-second advertisement spot), number of downloads and page views with 
As to claims 56 and 46, Holtz discloses

determining a stop time based on the content item spot
(“… a sponsor can stipulate whether the duration for an advertisement is limited or unlimited. ..”, paragraph 240.
“[0242] Another type of collected data includes timing, duration, or both of the advertisement that is being served. Duration includes time length (in the case of video, fifteen or thirty-second advertisement spot), … page views with respect to other types of advertisements, and the like. Various criteria can be used to monitor the timing. The criteria include topic, show, hour, day, week, month, year, and the like”,  paragraph 242); 
 providing the content item to the client device for presentation within the start time and the stop time of the document comprising audio (Figs. 1, 10, 15 and associated disclosure).

As to claims 57, 58, 59, 47, 48 and 49, Holtz discloses

wherein the document comprises streaming content
(“…the media streams of system 100 are formatted to support the Windows Media.TM. player application available from Microsoft Corporation. To better understand media streams of system 100, an understanding of this format must first be explained. 
wherein the document comprises streaming audio
(“… Advertisement server 135 provides advertisements (such as, commercials in audio or video format, banners, active media, and the like) that are integrated into a media stream (e.g., video segment) requested by an online user…”, paragraph 69.
selecting the content item based on relevancy information associated with the document
(“…At step 1508, enhanced media server 115 prepares a customized viewer (such as, media viewer 1102) that would include a customized listing of available media selections (shown in media index 1104). The customized listing would identify, for example, news stories specified in the user profile. In an embodiment, the user would register and complete profile that specifies preferred topics or categories of interest [Examiner interprets as selecting the content item based on relevancy information]….”, paragraph 116.
“[0157] In an embodiment, the content is marked with a frame code to identify a media segment. The frame code is selected from a list of alphanumerical characters or other symbols. Similar to a time code, the frame code can also be supplemented with a marking to identify the source of the media production, or other identifiers as would be apparent to one skilled in the relevant art(s)”, paragraph 157).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 60-61 and 50-51 rejected under 35 U.S.C. 103 as being unpatentable over US PG. PUB. No. 20020053078 (Holtz)  in view of  US Patent No. 20020147782 (Dimitrova).

As to claims 60 and 50, Holtz discloses

(“…provide the segments which are used in the customized program,…”, paragraph 56); identifying relevancy information of each of the plurality of segments
(“…This allows the enhanced media client 120 to display streaming video, HTML or other format graphics, or related topic or extended-play URLs and data….”, paragraph 149); identifying relevancy information of the document
(“…[0164] In an embodiment of the present invention, enhanced media server 115 streams live video, and/or record and store to a record/playback device (RPD) a live video show. For example, the show can be a news program reporting stories related to weather, sports, business, technology, human interests or other news topics. In a preferred embodiment, the entire show is video streamed over the Internet (i.e., communication infrastructure 110) for viewing by one or more users logging into the hosting web site”, paragraphs 164 and 149);
 identifying a plurality of content item spot locations inserted between temporally adjacent segments of the plurality of segments (see fig. 9 and associated disclosure) ;
 applying, for the plurality of content item spot locations, the relevancy information of the temporally adjacent segments and the relevancy information of the document, criteria for remaining segments of the plurality of segments
like. Priorities [Examiner interprets as weight]  can be set to determine [Examiner interprets as criteria]  local versus national, along with cost per thousand (CPM) downloads…”, paragraph 77.
“… Since the saved elements, clips, and segments from a show can be rearranged for subsequent transmissions, a user can select, for example, the type of news stories (i.e., lead story, special reports, college football, local weather, traffic, stock market, and the like), and the priority[Examiner interprets as weight] or sequencing of the news stories…”, paragraph 207)
 and selecting one or more content items for insertion into the plurality of content item spot locations based on the  relevancy information of the temporally adjacent segments and the relevancy information of the document
(“(“[0087] The advertiser would purchase advertisement spots based on the provisioning of each advertisement. The present invention includes methodologies for reporting to a hosting facility the number of segments broadcast for each advertisement linked to segments provided by the hosting facility to the online users. Thus the advertiser only pays for advertisements that a enhanced media server 115 sends to a specific user.”, paragraph 87.
“…Advertisement server 135 provides advertisements (such as, commercials in audio or video format, banners, active media, and the like) that are integrated into a media stream (e.g., video segment) requested by an online user….”, paragraph 69).


weights to the relevancy information
the weights having a larger weight than [Examiner interprets as criteria to apply weights]
weights applied to the relevancy information
However, Dimitrova discloses
“A parental control system provides the ability to automatically filter a multimedia program content in real time based on stock and user specified criteria. The criteria are used to teach a learning module in the system what types of video program segments are to be considered sensitive or objectionable so that the module's understanding of what is sensitive and what is not can be applied to other video programs to provide real-time filtering. ..”, abstract and paragraph 1.
“[0018] In one aspect, the present invention provides a method for dynamically filtering the content of a multimedia program in real time on a segment-by-segment basis responsive to a filter criteria, comprising extracting audio, video, and transcript features from segments including the multimedia program [Examiner interprets criteria as the weights having a larger weight than], generating a numeric ranking for each filter criteria for each applicable filter category (e.g. violence, nudity, religion, etc.) each of the segments, and when the combined respective numeric rankings for that segment exceeds a threshold, processing that segment to thereby eliminate In an exemplary embodiment, the numeric ranking is a weighted numeric ranking…”, paragraph 18.
“…Preferably, the parental control system includes a transcript analysis module extracting first audible features and text from a sequence of segments included in the multimedia program, a visual analysis module extracting video features from the sequence of segments included in the multimedia program, an audio analysis module extracting second audible features from the sequence of segments included in the multimedia program, an analyzer which generates a combined numeric ranking for each of the segments and which generates a respective control signal when the combined numeric ranking exceeds a threshold [Examiner interprets as weights applied to the relevancy information]…”, paragraph 20.
“…Segment marking information relevant to the multimedia component type is passed along to the respective components …”, paragraph 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dimitrova’s teaching with the teaching of  Holtz. One would have been motivated to  provide functionality for weighting criteria and weights applied to the relevancy information in order to 
As to claims 61 and 51, Holtz not disclose but Dimitrova discloses
determining a cumulative length of a plurality of content item spot locations of the document (“… duration of the … program segment…”, paragraph 16, “…several minutes in length…”, paragraph 52. “segment duration “, paragraph 55.
Further, in paragraph 52, Dimitrova discloses “[0052] In terms of segmentation, video input is segmented using cut detection, which is described in greater detail in, for example, in the aforementioned U.S. Pat. No. 6,137,544 [incorporated by reference called herein Dimitrova2] , discloses “… video frames are compared and the difference between all blocks totaled over the complete video frame…”, 1:36-39 of Dimitrova2. “…macroblocks are summed together to achieve a total sum for the type of block, SUM[i]. Separate sums of differences…”, 7:55-60 of Dimitrova2. “… If SUM[i] is greater than a predetermined threshold (thresh1[i] as previously defined), the current video frame is saved in the frame memory for further processing and possible use in the visual index…”, 6:65-67 of Dimitrova2),

based on a length of the content included in the document such that a ratio of the length of the content to the cumulative length does not fall below a threshold [Examiner interprets as criteria] 


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dimitrova’s teaching with the teaching of  Holtz. One would have been motivated to  provide functionality for summing length  of segments, comparing against a predetermined threshold,  applying weighting criteria to the relevancy information in order to dynamically filtering the content of a multimedia document or program in real time on a segment-by-segment basis responsive to a filter criteria, for  audio or  video documents (see at least abstract of Dimitrova).


Response to Arguments
Applicant’s arguments of 1/18/2022 have been very carefully considered but are not persuasive.
Rejection of claims 42-61  under 35 USC 112 and objection are withdrawn because applicant’s amendment.
Rejection of claims 42-61  under 35 USC 101 is maintained because applicant’s amendment do not integrate the system of organizing human activity into a practical application. The claims  are ineligible.
Applicant argues  (remark at 8-9)
IV. Rejections under 35 U.S.C. § 101
Claims 42-61 were rejected under§ 101 "because the claimed invention is directed to
non-statutory subject matter." Id at 3. For instance, the Office Action asserts that, "taken as a
whole, the claim[s] simply instruct the practitioner to implement an abstract idea with routine,
conventional technology." Office Action, at 29-30.
Applicant respectfully submits that the present claims, at least as amended, are directed to
patent-eligible subject matter. For example, far from "implement[ing] an abstract idea with
routine, conventional technology," the present claims recite technological improvements for
integrating digital content by, in part….Applicant respectfully submits that the claims, at least as amended, provide for a specific technological improvement that enables content items to be provided for presentation with a document based on an encoding transmitted with the document. For at least this reason, Applicant respectfully requests that the rejections under§ 101 be withdrawn.


In response the Examiner asserts that per 2019 PEG in Step 2B,  USPTO instructed that Examiners should consider the additional elements in combination, as well as individually, when determining whether a claim as a whole amounts to significantly more, as this may be found in the nonconventional and non-generic arrangement of known, conventional elements (in the instant case, the Examiner analyzed both the claims and the specifications). See also the discussion of evaluating combinations of by one or more servers having one or more processors; “the       document …, wherein the document comprises: audio content and 	an encoding that specifies a content item spot and instructions for   generating a second request”, as claimed herein do not  amount to significantly more. They are supported by Berkheimer. The claim are ineligible.

Applicant argues  (remark at 9-12)
V. Rejections under 35 U.S.C. § 102
Claims 42-49 and 52-59 stand rejected under 35 U.S.C. § 102(a) (pre-AIA ) as allegedly
being anticipated by U.S. Pre-Grant Pub. No. 2002/0053078 to Holtz et al. ("Holtz"). Applicant
respectfully submits that the pending claims, at least as amended herein, patentably define over
the cited references,…..
Accordingly, some embodiments may advantageously "be able to re-run ad arbitrations
when the video is played multiple times." Id at para. [0144]. Advantageously, in some
embodiments, "relevant ads may be determined by comparing the video document metadata,"
and "some or all of the metadata is provided to the video ad server during the playback of the
video document." Id at para. [0139]….

In response the Examiner agrees that the instant application is in compliance with the utility requirement.  The claimed invention has a readily apparent well-established utility (see MPEP 2107). 

Applicant respectfully submits that Holtz at least fails to disclose any "second request" as
claimed in amended claim 42, or any "encoding that specifies a content item spot and
instructions for generating a second request."
Holtz, at para. [0026]. Additionally, Holtz states that "advertisements can be linked to each
segment of each standard or customized program so that the user when viewing the transmission
Id at para. [0027].
The Office Action points to paragraph [0069] of Holtz, which states, "As described in
detail below, advertisements can be requested by any of the other system components and
integrated into a media stream at any point in the media production process." See Office Action,
at 14.
Holtz only states that "advertisements can be requested by any of the other system
components and integrated into a media stream at any point in the media production process."
Id (emphasis added). As illustrated in Figure 16 of Holtz, "Prepare media stream with linked
advertisements" precedes "Send media streams to client." See Holtz, fig. 16. And the system of
Holtz "assemble[s] an entire media production based on the segments requested by [the client]."
Id at para. [0067] ( emphasis added). Applicant respectfully submits that Holtz merely teaches
traditional techniques to embed advertisements into a media stream.
Accordingly, Applicant respectfully submits that paragraph [0069] of Holtz-or any
other passage-fails to disclose "receiv[ing], from the client device a second request based at
least in part on" an encoding transmitted to the client device with a document, wherein the
encoding "specifies a content item spot and instructions for generating a second request," as
claimed in amended claim 42.
In response the Examiner asserts that Holtz and Dimitrova, alone or combined disclose all the limitations in the current claims. The claims are not novel at all at the time of the invention.
Regarding to the allegation “Applicant respectfully submits that paragraph [0069] of Holtz-or any other passage-fails to disclose "receiv[ing], from the client device a second request based at least in part on" an encoding transmitted to the client device with a document, wherein the encoding "specifies a content item spot and instructions for generating a second request," as claimed in amended claim 42”, it is discloses by the system of Holtz when Holtz teaches “the user can stipulate the duration of the entire transmission, or specify the time to start or stop the transmission. The requested segments can be downloaded, streamed or saved to the client”, paragraph 26;  “…the system and method of the present invention actually provides multiple files in the requested order to be played in a seamless or near seamless manner. This is achieved by the development of a video fragmentation technique, discussed in detail below in reference to FIG. 10. In other words, enhanced media 

VI. Rejections under 35 U.S.C. § 103
Claims 50-51 and 60-61 stand rejected under 35 U.S.C. § 103 as allegedly being
unpatentable over Holtz in view of U.S. Pre-Grant Pub. No. 2002/0147782 to Dimitrova et al.
("Dimitrova"). Applicant respectfully submits that the Office Action fails to indicate any
teaching, suggestion, or motivation that would lead a person having ordinary skill in the art to
somehow modify Holtz to somehow arrive at the subject matter of the presently amended claims.
Applicant also respectfully submits that Dimitrova fails to remedy the deficiencies of Holtz and
likewise fails to disclose the limitations of the presently amended claims. Accordingly,
Applicant respectfully submits that the pending claims, at least as amended herein, patentably
define over the cited references, and Applicant respectfully requests withdrawal of the rejections
under§ 103….
In response the combination Holtz and Dimitrova conforms a strong prima facie of obviousness. One would have been motivated to  provide functionality for weighting criteria and weights applied to the relevancy information in order to dynamically filtering the content of a multimedia document or program in real time on a segment-by-segment basis responsive to a filter criteria, for  audio or  video documents (see at least claim 1 of Dimitrova) and the results would have been predictable.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pg. Pub.  20030093790 Audio and video program recording, editing and playback systems using metadata. This publication discloses a system for utilizing metadata created either at a central location for shared use by connected users, or at each individual user's location, to enhance user's enjoyment of available broadcast programming content. A variety of mechanisms are employed for automatically and manually identifying and designating programming segments, associating descriptive metadata which the identified segments, distributing the metadata for use at client locations, and using the supplied metadata to selectively record and playback desired programming.
“Method And Apparatus For Interactively Retrieving Content Related To Previous Query Results”. US PG. Pub. No. 20040025180 (Begeja). The invention relates to a method and system for automatically identifying and presenting video clips or other media to a user at a client device. One embodiment of the invention provides a method for updating a user profile or other persistent data store based on user feedback to improve the identification of video clips or other media content responsive to the user's profile.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        3/5/2022